DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
In claim 4, “said installation cover plate” lacks antecedent basis.  
In claim 6, “said flange cover plate” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claim in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman (US 5,575,668) in view of Row (US 2012/0108085), Ross (US 2003/0054680) and Mehdizadeh et al. (US 9,655,534).  
Regarding claim 1, Timmerman discloses a recessed retractable electrical receptacle assembly comprising: a closed position and an open position (Fig. 1); a rectangular, self-contained housing (14/80, housings are inherently self-contained) adapted to fit inside a standard electrical box (84) recessed into a mounting surface  (12), wherein the housing comprises a back side, four sides and one open side wherein a peripheral installation flange (where 14 touches in Fig. 2) surrounds three sides of the open side and a housing hinge edge (at 66, 67, in Fig. 8) on one of the open side wherein the housing back side further comprises a wire connector (at 94, Fig. 5) comprising internal electrical contacts (95-97) for connecting directly to electrical service wiring (intended use); a multi-socket connector (50, 68) adapted to fit inside the housing through the one open side and having a hinge edge (66, Fig. 6) for connecting to the housing hinged edge and wherein the multi-socket connector comprises a closed position socket surface (top of 50 in Fig. 9) and an open position socket surface (where 68 sits) adjacent to the closed position socket surface wherein the closed position socket surface and open position socket surface each comprise at least two electrical sockets (68, 69) and wherein the at least two electrical sockets are internally wired to the internal electrical contacts in the wire connector; and a hinge (66, 67) connecting the housing and the multi-socket connector for articulating the multi-socket connector outwardly away from the housing between the closed position and the open position wherein the open position socket surface is recessed in the housing in the closed position and the closed position socket surface and open position socket surface are exposed in the open position.  
	Timmerman discloses the use of at least two outlets, but does not disclose the outlets in the closed position surface.  Row teaches a retracting electrical receptacle assembly comprising a multi-socket connector placed within a housing (Abstract, Figures 6, 28 and 29). Row further teaches an embodiment where the assembly in a closed position provides an electrical socket for use (paragraph 68, Fig. 29). Row teaches that having outlets accessible in both the open and closed positions allows for ease of access to the outlets, provides better aesthetics, and protects the outlets (paragraphs 70-73).  Therefore, it would have been obvious to one with ordinary skill in the art to modify Timmerman’s recessed retractable electrical receptacle assembly by providing it with at least two sockets on the closed position surface for the reasons Row provides.
Timmerman does not disclose the removable receptacle cover plate and the installation flange cover plate.  Ross teaches the use of a removable receptacle cover plate (15, Fig. 1, can be removed from at least the housing), an installation flange cover plate (26, see Figs. 1 and 3) attachable to the peripheral installation flange (45), the installation flange cover plate surrounding three sides of the closed 14position socket surface with a center opening allowing access to the electrical sockets.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an installation flange cover plate, as taught by Ross, in order to provide the desires aesthetics.  
Mehdizadeh teaches the use a cover plate (82) retained with a lock-release button (94).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a slide lock-release button, as taught by Mehdizadeh, in order to prevent accidental opening of the housing.  
Regarding claim 2, Timmerman discloses the hinge being a barrel and pin hinge.  
Regarding claim 3, to the extent that Timmerman does not disclose the housing is no larger than 2 inches wide and 3 inches long and 3.5 inches deep, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to design specific dimensions as a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).  
Regarding claim 4, to the extent that Timmerman does not discloses a protrusion of the closed socket surface from the installation cover plate in the open position being less than 2 inches, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to design specific dimensions as a matter of routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).  
	Regarding claim 5, Timmerman discloses the wire connector comprising wire bore holes (receiving the wires) for inserting electrical surface wires and intersecting screw bore holes (hole on U-shape part) for inserting screws for connecting the electrical service wiring to the internal electrical contacts.  
Regarding claim 6, Ross teaches the flange cover plate being removable.  
Regarding claim 7, Mehdizadeh teaches a lock-release button (94).  
Regarding claim 8, Mehdizadeh teaches the lock-release button being a slide release.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that Timmerman does not teach an outlet that connects directly to the electrical service wiring, please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In response to Applicant's arguments that Timmerman does not teach the use of two outlets when the closed position, please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Row teaches the use of an outlet in the closed position.  Timmerman discloses the use of at least two outlets.  
In response to Applicant's arguments that Timmerman does not teach a flange cover plate which is removable and has an opening in the center providing access to the outlets in the closed position, it is again noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Ross teaches the flange cover plate which is removable and has an opening in the center.  
In response to Applicant's arguments that the device of Timmerman cannot operate within a close position because there is no external outlet once the device is closed, please note that closing the device does not switch off operation of the device.  
In response to Applicant's arguments that Timmerman device cannot fit inside a standard electrical box, please note that the term standard does not provide specific dimensions nor structure preventing fitting of the device of Timmerman.  Please note that standards are varied and are also able to change with time.  
In response to Applicant's arguments that the use with electrical servicing wiring, please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
  In response to Applicant's arguments that Row only teaches one outlet in the closed position, please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Timmerman discloses the use of at least two outlets.  
In response to Applicant's arguments that the Office identifies the door component 55 of Ross as the flange cover plate, please note that the Office action clearly identifies the installation flange cover plate as 26.   
In response to Applicant's arguments that the flange cover plate of Ross is not removable, please note that Ross discloses that the cover plate can be chosen to match the décor (paragraph 30), thus requiring to be removable and replaceable to do so.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833